Exhibit (Text of graph posted to Ashland Inc.'s website concerning Ashland Inc. operating segment trade working capital) % of Annualized Sales# Monthly Actual % 2007 2008 2009 January 17.0 * 16.9 February 16.7 * 16.9 March 15.6 * 16.3 April 15.5 * 15.9 May 15.1 * 16.0 June 15.2 * 14.9 July 14.6 * 14.4 August 14.5 * 13.9 September 13.7 * 12.7 October 16.3 * 13.3 * 13.2 November 16.6 * 14.1 13.6 December 17.1 * 16.2 14.1 NOTE: Ashland's fiscal 2010 operating segment trade working capital target is a 13 month average of 14.9%. * Data has been adjusted to include the historical Hercules businesses, preceding its purchase in November 2008. # Selected Working Capital Components - December 31,2009 Unaudited Data ($ in millions) Operating Other segments (a) components (b) Total Accounts receivable (c) 1,269 20 1,289 Inventories (d) 754 (161 ) 593 (Less) Trade and other payables (888 ) (385 ) (1,273 ) Net 1,135 (526 ) 609 (a)Represents amounts considered in internal performance metrics applicable to most employees. (b) Amount relates primarily to items within Corporate reporting segments. (c) Accounts receivable is shown net of allowances for doubtful accounts. (d) Operating segment amount excludes LIFO reserve, which is presented under other components.
